      Case 1:18-cv-04476-LJL-SLC Document 269 Filed 12/16/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                              Plaintiffs,
                                                          CIVIL ACTION NO.: 18 Civ. 4476 (LJL) (SLC)
       against
                                                                             ORDER
THE CITY OF NEW YORK, et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Before the Court is Plaintiffs’ letter-motion seeking clarification pursuant to Federal Rule

of Civil Procedure 60(a) of the Court’s December 15, 2020 discovery order at ECF No. 267 (the

“Discovery Order”). (ECF No. 268) (the “Motion”). In the Motion, Plaintiffs assert that they are

seeking clarification as to: (1) “the scope of relevance and discoverability” of Plaintiff Renae

Mascol’s disciplinary history disclosure of which the Court permitted in the Discovery Order

dated December 9, 2020 (ECF No. 257 (the “December 9 Order”)); (2) Plaintiffs’ request that

Defendants “provide sworn testimony as to” whether the Demographic Data Defendants have

produced is complete and “which file is responsive to which of the 13 data points required to be

produced;” (3) “order that Defendants produce the four missing areas of data in the form

produced along with an affidavit from Defendants’ Rule 30(b)6 [sic] witness stating what the files

are and which of the data points they are responsive to;” and (4) confirmation that the Court’s

Discovery Order dated December 15, 2020 denying Plaintiffs’ motion to compel production of

Demographic Data (ECF No. 267 (the “December 15 Order”)) is without prejudice to Plaintiffs’

renewal of their request in merits discovery. (ECF No. 268 at 3). Plaintiffs also ask the Court to
      Case 1:18-cv-04476-LJL-SLC Document 269 Filed 12/16/20 Page 2 of 5




hold a conference before December 18, 2020. (Id.) For the reasons set forth below, the Motion

is GRANTED IN PART and DENIED IN PART.

       Federal Rule of Civil Procedure 60(a) permits a court to correct “a mistake arising from

oversight or omission whenever one is found in a judgment, order, or other part of the record.”

Fed. R. Civ. P. 60(a). A motion under Rule 60(a) is permissible only to correct an order or

judgment “for the purpose of reflecting accurately a decision that the court actually made.”

Truskoski v. ESPN, Inc., 60 F.3d 74, 77 (2d Cir. 1995). The relief granted under Rule 60(a) shall not

affect substantive rights, but “merely correct a judicial oversight.” Dudley ex rel. Estate of Patton

v. Penn-Amer. Ins. Co., 313 F.3d 662, 665 (2d Cir. 2002); see Hodge ex rel. Skiff v. Hodge, 269 F.3d

155, 158 (2d Cir. 2001) (finding a clerical mistake where clerk of court used parties’ incorrect

name in judgment); Cabisca v. City of Rochester, No. 14 Civ. 6485, 2017 WL 4220190, at *11

(W.D.N.Y. Sept. 21, 2017) (denying Rule 60(a) motion where there was no clerical error in court’s

order, rather “counsel made an error by not reading the totality” of the order).

       Applying this standard, the Court finds that Plaintiffs have failed to identify any error or

omission in either the December 9 Order or the December 15 Order that warrants correction

under Rule 60(a). First, with respect to Mascol’s disciplinary history at EMS, neither the

December 9 Order nor the cases on which the Court relied imposed a limit on the type or scope

of information about disciplinary history that would be discoverable. (See ECF No. 257 at 10–13).

Plaintiffs continue to dispute prematurely the question whether particular evidence may be

admissible; the question that has been before the Court during the class certification discovery

phase is whether the information, in whatever form, concerning Mascol’s disciplinary history at

EMS is relevant, which the Court has answered in the affirmative. (See id. at 12–13). That the


                                                 2
      Case 1:18-cv-04476-LJL-SLC Document 269 Filed 12/16/20 Page 3 of 5




information that Chief Booth or Assistant Commissioner Ferrandino provides may not be first-

hand or ultimately admissible at trial does not preclude it from discovery because, at this stage,

the Court has determined that the information they appear to have is “relevant” and

“proportional to the needs of the case;” it “need not be admissible in evidence to be

discoverable.” Fed. R. Civ. P. 26(b)(1). As Plaintiffs are aware and have themselves argued,

“discovery should be broad, and all relevant materials which are reasonably calculated to lead to

the discovery of admissible evidence should be [discoverable].” Beverly Hills Teddy Bear Co. v.

Best Brands Consumer Prods., Inc., No. 19 Civ. 3766 (GHW), 2020 WL 7342724, at *3 (S.D.N.Y.

Dec. 11, 2020) (internal citations omitted). In the Second Circuit, “this obviously broad rule is

liberally construed.” Daval Steel Prods. v. M/V Fakredine, 951 F.2d 1357, 1367 (2d Cir. 1991); see

Morse/Diesel, Inc. v. Fidelity & Deposit Co., 122 F.R.D. 447, 449 (S.D.N.Y. 1988). Thus, the Court

will not correct the December 9 Order to parse the type or scope of discoverable information

that Mascol’s Disciplinary History may include.

       Second, Plaintiffs’ request that Defendants “give testimony under oath regarding whether

the” Demographic Data they have produced “is complete” and identify which file is responsive

to which of the 13 data points is denied for three reasons: (1) Plaintiffs’ request for such an

affidavit is predicated on their request for production of additional Demographic Data, which the

Court denied in the December 15 Order; (2) the Court ruled in the December 15 Order which

questions about the Demographic Data were valid (the “Data Questions”) and required

Defendants to meet-and-confer and provide a Rule 30(b)(6) witness as to those Data Questions

and not other topics (specifically noting that the witness “must be prepared to testify with

knowledge” on the Data Questions); and (3) Plaintiffs have provided no authority, either in their


                                                  3
       Case 1:18-cv-04476-LJL-SLC Document 269 Filed 12/16/20 Page 4 of 5




initial request or in their current Motion, for imposing a certification of completeness

requirement on Defendants at this stage of discovery. Defendants have represented to Plaintiffs

and to the Court that “they have produced all data requested by Plaintiffs in accordance with

Defendants’ October [30], 2020 Letter to the Court.” (ECF No. 256 at 5; see ECF No. 204). Should

Plaintiffs continue to believe deficiencies remain in the data, there is no bar to them raising that

argument in their motion for class certification or at other future junctures in this litigation. Class

certification discovery has closed – with the exception of the limited deposition the Court has

allowed in the December 15 Order – and Plaintiffs’ motion for class certification is due on

January 8, 2021. (ECF No. 189). The parties must proceed with the record that exists, and make

their arguments to the best of their ability on that basis.

       Third, Plaintiffs’ request that the Court “order that Defendants produce the four missing

areas of data in the form produced along with an affidavit from Defendants’ Rule 30(b)6 [sic]

witness stating what the files are and which of the data points they are responsive to” (ECF No.

268 at 3), appears, as best the Court can decipher, to be either Plaintiffs’ attempt to reargue their

requests that Defendants produce additional Demographic Data, which the Court denied in the

December 15 Order, or that the Court order production of additional documents pertaining to

the Data Questions. (ECF No. 267 at 7). To the extent Plaintiffs are seeking to expand the limited

testimony concerning the Data Questions that the Court permitted in the December 15 Order or

obtain an affidavit from Defendants, that request is denied for the same reasons set forth above.

       Fourth, Plaintiffs ask the Court to “confirm that the denial of properly produced data is

without prejudice for Plaintiffs to renew a request for these records during merits discovery.”

(ECF No. 268 at 3). The December 15 Order was clear that the Court’s rulings pertained to


                                                  4
      Case 1:18-cv-04476-LJL-SLC Document 269 Filed 12/16/20 Page 5 of 5




“disputes concerning class certification discovery in this case,” (ECF No. 267 at 1), and that

“Defendants have shown ‘good cause’ as to why they should not be required to make a further

production of Demographic Data at this time.” (Id. at 6 (emphasis added)). Therefore, the Court

is doubtful that the clarification Plaintiffs are requesting is even necessary. Out of an abundance

of caution and in order to minimize future disputes, however, the Court clarifies that its denial of

Plaintiffs’ motion to compel production of additional Demographic Data does not preclude

Plaintiffs from requesting such information during merits discovery.

         Finally, given the Court’s resolution of the issues Plaintiffs have raised in the Motion,

Plaintiffs’ request for an immediate conference is DENIED as moot.

         For the reasons set forth above, Plaintiffs’ Motion is GRANTED only to the extent that the

Court clarifies that its denial of Plaintiffs’ motion to compel production of additional

Demographic Data in the December 15 Order is without prejudice to Plaintiffs’ renewal of that

request during merits discovery, and is otherwise DENIED.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 268.


Dated:          New York, New York
                December 16, 2020                            SO ORDERED




                                                  5
